           Case 2:19-cv-00263-MMD-VCF Document 30 Filed 07/16/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      JEANETTE TEAL, INDIVIDUALLY AND AS
4     HEIR AND AS ADMINISTRATOR OF THE
      ESTATE OF EVERETT TEAL (DECEASED)
5                                                           2:19-cv-00263-MMD-VCF
      AND RUSSELL TEAL, INDIVIDUALLY
      AND AS HEIR,                                          ORDER
6
                            Plaintiff,
7
      vs.
8
      THE UNITED STATES OF AMERICA,
9
                            Defendant.
10

11
            The parties were ordered to file a proposed stipulation and order for dismissal on or before July
12
     13, 2020. (ECF NO. 29).
13
            To date, no proposed stipulation and order for dismissal (ECF NO. 29) has been filed.
14
            Accordingly,
15
            IT IS HEREBY ORDERED that an in-chambers telephonic hearing is scheduled for 10:00 AM,
16
     July 21, 2020.
17
            The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
18
     five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
19
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
20
     proceedings is prohibited.
21
            DATED this 16th day of July, 2020.
22                                                                _________________________
                                                                  CAM FERENBACH
23                                                                UNITED STATES MAGISTRATE JUDGE

24

25
